Citation Nr: 0027087	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1944 to 
August 1946.  The case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1998 decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in September 1997 as a result of 
metastatic bladder cancer.  There were no disabilities for 
which service connection had been established at the time of 
death.

2.  There is no competent medical evidence linking the 
veteran's metastatic bladder cancer to his period of active 
service, including to any in-service asbestos exposure.

3.  There is no documentary confirmation of asbestos exposure 
during service.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to dependency and 
indemnity compensation (DIC) benefits because the veteran's 
death was due to his exposure to asbestos while in service.  
Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused his or her death, or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service, or in the case of certain chronic diseases, 
including cancer, which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  Such chronic 
disease may be presumed to have been incurred in service.  
Id.

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  A well-grounded claim for service 
connection for the cause of the veteran's death, therefore, 
is one which justifies a belief by a fair and impartial 
individual that it is plausible that the veteran's death 
resulted from a disability incurred in or aggravated by 
service.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps  v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's death certificate shows that he died as the 
result of metastatic bladder cancer.  No other disabilities 
were listed as contributory causes of death on the death 
certificate, nor is there an autopsy report.  Other records 
on file reveal findings consistent with some metastasis of 
the cancer, to include the lungs.  None of the records on 
file reveal treatment for or findings of asbestosis.  The 
appellant has been instructed of the absence of such data.  
She has contended that she was told there was a relationship 
between the bladder cancer and the lung cancer.  While this 
may be true, it is not shown that either is related to 
service or to any asbestosis exposure that may have taken 
place during service.

The appellant claims that the veteran's death was caused by 
in-service asbestos exposure.  The veteran's service 
personnel records indicate that he held the position of Dock 
Boss.  Beyond lay assertions, there is no evidence 
corroborating that the veteran was exposed to asbestos during 
his period of service.  The service department was unable to 
establish asbestos exposure.  The appellant has contended 
that it would have been on the troop transport that took him 
overseas.  Although both the appellant and her representative 
have expressed the belief that the veteran's duties brought 
him in contact with asbestos, there is nothing in the record 
to indicate they have any specialized knowledge and are 
competent to testify in this regard.  Regardless, for the 
purposes of determining whether a well-grounded claim has 
been submitted, the Board accepts the appellant's assertion 
that the veteran was exposed to asbestos in service.

The veteran's service medical records do not show treatment 
for either metastatic bladder cancer, or for asbestosis or 
other asbestos-related illness.  Likewise, post-service 
medical records do not indicate that the appellant suffered 
from asbestosis or any asbestos-related illness.  Post-
service medical records also fail to indicate that his death 
was related to his period of service, to include claimed in-
service exposure to asbestos.  Accordingly, in the absence of 
probative evidence that provides a nexus between exposure to 
asbestos during service, and the cause of the veteran's 
death, the claim for service connection for the cause of the 
veteran's death cannot be considered to be well grounded.  
Caluza, 7 Vet. App. at 498, 506; Epps, 126 F.3d at 1464.

The only evidence contained in the claims file which would 
tend to establish that the veteran's metastatic bladder 
cancer was related to service, to include in-service asbestos 
exposure, is the appellant's own contentions, as set forth in 
various correspondence received by VA.  However, as the 
appellant has not been shown to be a medical expert, she is 
not qualified to express an authoritative and probative 
opinion regarding any medical causation of the veteran's 
death.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
the appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also Jones v. Brown, 7 Vet. App. 134, 
137 (1994).

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and his service, to include in-
service asbestos exposure, her claim for service connection 
for the cause of the veteran's death must be denied as not 
well-grounded.  





ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

